Name: Council Decision (EU) 2016/204 of 12 February 2016 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XI (Electronic communication, audiovisual services and information society) to the EEA Agreement (ultra-wide band)
 Type: Decision
 Subject Matter: Europe;  communications;  air and space transport;  international affairs;  European construction
 Date Published: 2016-02-16

 16.2.2016 EN Official Journal of the European Union L 39/39 COUNCIL DECISION (EU) 2016/204 of 12 February 2016 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XI (Electronic communication, audiovisual services and information society) to the EEA Agreement (ultra-wide band) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114, in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Annex XI (Electronic communication, audiovisual services and information society) to the EEA Agreement. (3) Commission Implementing Decision 2014/702/EU (3) is to be incorporated into the EEA Agreement. The density of radio links close to airports in Iceland and in Norway, and the intensity of their use are higher than in the EU. In order to avoid the occurrence of harmful interference to mobile operators' radio links, Iceland and Norway should be exempted from allowing the use of the 6,0 to 8.5 GHz band by equipment using ultra-wideband technology onboard aircraft. (4) Annex XI (Electronic communication, audiovisual services and information society) to the EEA Agreement should therefore be amended accordingly. (5) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on the Union's behalf, within the EEA Joint Committee on the proposed amendment to Annex XI (Electronic communication, audiovisual services and information society) to the EEA Agreement shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 February 2016. For the Council The President J.R.V.A. DIJSSELBLOEM (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Commission Implementing Decision 2014/702/EU of 7 October 2014 amending Decision 2007/131/EC on allowing the use of the radio spectrum for equipment using ultra-wideband technology in a harmonised manner in the Community (OJ L 293, 9.10.2014, p. 48). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2016 of ¦ amending Annex XI (Electronic communication, audiovisual services and information society) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Commission Implementing Decision 2014/702/EU of 7 October 2014 amending Decision 2007/131/EC on allowing the use of the radio spectrum for equipment using ultra-wideband technology in a harmonised manner in the Community (1) is to be incorporated into the EEA Agreement. (2) Annex XI to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Point 5cw (Commission Decision 2007/131/EC) of Annex XI to the EEA Agreement shall be amended as follows: 1. The following text is added: The provisions of the Decision shall, for the purposes of this Agreement, be read with the following adaptation: Iceland and Norway shall be exempted from allowing the use of the 6.0 to 8.5 GHz band by equipment using ultra-wideband technology on-board aircraft.. 2. The following indent is added:  32014 D 0702: Commission Implementing Decision 2014/702/EU of 7 October 2014 (OJ L 293, 9.10.2014, p. 48).. Article 2 The texts of Implementing Decision 2014/702/EU in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on [ ¦], provided that all the notifications under Article 103(1) of the EEA Agreement have been made (2). Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President [ ¦] The Secretaries to the EEA Joint Committee [ ¦] (1) OJ L 293, 9.10.2014, p. 48. (2) [No constitutional requirements indicated.] [Constitutional requirements indicated.]